Citation Nr: 9918395	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar spine with disc degeneration at L2-3 and hypertrophic 
changes at L4-5, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from April 1961 to June 
1988.

This appeal arises from a November 1996, Department of 
Veterans Affairs Regional Office, St. Petersburg, Florida 
(VARO) rating decision, which, in pertinent part, denied the 
appellant an increased rating for his service-connected 
lumbar spine strain with disc degeneration at L2-3 and 
hypertrophic changes at L4-5, evaluated as 10 percent 
disabling.  A July 1997 rating decision granted an increase 
to 20 percent.

The appellant contends, in essence, that his service-connected 
lumbar spine disability warrants an increased disability 
rating.  The evidence of record includes a September 1994 
decision granting entitlement to disability benefits from the 
Social Security Administration (SSA).  The medical records 
upon which the SSA award were based have not been associated 
with the record certified for appellate review.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).

The Board notes that, although the record indicates that the 
appellant had no definite evidence of sciatic neuropathy on 
examination in June 1997, and a private MRI revealed no focal 
lumbar intervertebral disc herniation, additional explicit 
medical findings are necessary.  In rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss due 
to pain) must be considered apart from and in addition to the 
appropriate Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995). 

Accordingly, the case is REMANDED for the following 
development:

1.  VARO should obtain all of the 
appellant's current VA treatment records.

2.  VARO should attempt to procure the 
medical records upon which the 
appellant's SSA decision were based. 

3.  The appellant should be scheduled for 
VA examination, to include neurological 
and orthopedic evaluations, to determine 
the current extent of his service-
connected lumbar spine disability.  The 
claims file should be made available for  
review.  Any indicated tests or studies 
should be done.  The examiner must 
provide a thorough description of the 
appellant's service-connected lumbar 
spine disability, including complete 
ranges of motion of all associated limbs.  
In addition, the examiner must render 
objective clinical findings as to pain on 
motion, deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, 
including any during periods of 
exacerbation, attributed to his lumbar 
spine disability.

4.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

5.  VARO should then readjudicate the 
issue on appeal with consideration of the 
additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










